Exhibit 10.2

[Letterhead of EXCO]

                    , 2015

Energy Strategic Advisory Services LLC

200 Crescent Court, Suite 200

Dallas, Texas 75201

Attention: Jonathan Siegler, Executive Vice President, CFO

 

Re: Nomination of Designee to the Board of Directors of EXCO

Ladies and Gentlemen:

Reference is made to that certain Services and Investment Agreement, dated as of
March 31, 2015, by and among Energy Strategic Advisory Services LLC, a Delaware
limited liability company (“ESAS”), and EXCO Resources, Inc., a Texas
corporation (“EXCO”) (the “Services and Investment Agreement” as the same may be
amended or amended and restated from time to time in accordance with its terms).
All capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Services and Investment Agreement.

This is the letter referred to in Section 5.19 of the Services and Investment
Agreement. So long as (i) no order from a Governmental Authority is outstanding
to the contrary, and (ii) ESAS is not in breach of Sections 5.18, 5.19 or 5.20
of the Services and Investment Agreement, ESAS shall have the right to nominate
for election to the Board of Directors of EXCO (the “Board”) one (1) director
(the “ESAS Nominee”); provided that (a) until the earlier to occur of (i) the
fourth anniversary of the Closing and (ii) the death or incapacity of C. John
Wilder (“Mr. Wilder”), ESAS’s nominee shall be Mr. Wilder and ESAS shall cause
Mr. Wilder (A) to agree to be nominated for election to serve on the Board at
any annual meeting of the shareholders or special meeting held to elect
directors and (B) to agree to be nominated for election to serve as Executive
Chairman at any meeting of the Board held to elect the Executive Chairman and
(C) to serve on the Board and as Executive Chairman if properly elected and (b)
ESAS shall not have the right to nominate any person, including Mr. Wilder, as
the ESAS Nominee if such person (i) is prohibited or disqualified from serving
as a director of EXCO under any order or decree of any court, the SEC or any
other regulatory body, rule or regulation of the SEC, the New York Stock
Exchange or any other exchange on which the Common Stock is listed, or by
applicable Law, (ii) has engaged in acts or omissions constituting a breach of
his or her fiduciary duties to EXCO and its shareholders (other than such duties
that are waived in the Articles of Incorporation of EXCO), (iii) has engaged in
acts or omissions that involve (A) intentional misconduct or an intentional
violation of Law and that are felonies, or (B) violations of Law involving moral
turpitude or that are materially adverse to EXCO, or (iv) is subject to a
disqualification event described in Rule 506(d) of Regulation D of the
Securities Act of 1933; provided, further, that ESAS shall have the right to
replace such disqualified person, other than Mr. Wilder, with a different person
as the ESAS Nominee.



--------------------------------------------------------------------------------

EXCO hereby agrees, subject to the fiduciary duties of its Board, to cause the
ESAS Nominee to be nominated for election to serve on the Board at any annual
meeting of the shareholders or special meeting held to elect directors.

Neither EXCO nor any officer, director, stockholder, partner, member, employee
or agent of EXCO makes any representation or warranty as to the fitness or
competence of the ESAS Nominee to serve on the Board by virtue of such party’s
execution of this letter.

This letter and the obligations hereunder shall automatically terminate on the
first to occur of (a) the termination of the Services and Investment Agreement
in accordance with its terms and (b) the initial time that ESAS no longer has
the right to nominate any ESAS Nominee in accordance with the terms hereof.

This letter is being executed in connection with the Services and Investment
Agreement. This letter shall be governed by, and construed in accordance with,
the laws of the State of Texas without regard to principles of conflicts of law.
The terms of this letter may not be amended, modified or supplemented, and
waivers or consents to departures from the terms hereof may not be given, except
by the written consent of all of the parties hereto. This letter may be executed
by the parties hereto in separate counterparts, each of which when so executed
and delivered shall be an original, but all such counterparts together shall
constitute one and the same instrument.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

If the foregoing accurately sets forth our understanding, please acknowledge by
signing in the space provided below.

 

Sincerely,

EXCO RESOURCES, INC.

By:

 

Name:

 

Title:

 

Signature Page to Side Letter



--------------------------------------------------------------------------------

Agreed to and accepted as of the date set forth above

ENERGY STRATEGIC ADVISORY SERVICES LLC

By:

 

Name:

 

Title:

 

Signature Page to Side Letter